Title: From Thomas Boylston Adams to William Meredith, 30 July 1806
From: Adams, Thomas Boylston
To: Meredith, William



My dear Sir.
Quincy July 30th: 1806.

Your very friendly letter of the 8th: instant came to hand on the 16th: and I have with some impatience waited the arrival of a little stranger, whose advent has been delayed a full month, that I might have the pleasure, in my reply, of announcing to you & your good lady similar tidings to those communicated by you. I have a Daughter for your son, provided you Should approve the Alliance, and provided all the parties Should concur in it of their own accord. After a severe conflict of nearly twenty-four hours, and at the dead-watch of night, the little urchin, broke loose from its thraldom and adventured an expedition into the regions of Day—I know what it is to be a father, and am not amid the joys of this new title, unconscious of the additional weight of duty, which necessarily attends it. This joyful event happened, at one minute before twelve oClock, on Tuesday night the 29th: July AD 1806—Chronology bear Witness! The Mother & child are reasonably well.
Your determination to educate your eldest son at Harvard gives me great pleasure. I think the advantages to be enjoyed at that seminary, yield to no similar institution upon the Continent; but the age of Boyhood should be nearly past, before a youth should be sent to that College. I know, experimentally, that the age of fourteen is too green, at least by two years, and that the branches of Science taught, during that period, at the University, would be much more perfectly attained in preparatory discipline. This seems to be the opinion of the faculty, or as we used to term it, the government of the College, since the attainments required of a candidate for admission are much more considerable than they were in my time.
The new Professor has entered upon the duties of his office and already delivered three public lectures, of which I hear favorable mention. It has been fashionable, with a few of his friends, to resort to his lectures, and I know not, but in process of time, we may look up to him as the founder of a new sect of Rhretoricians.
The Annual Commencement at Cambridge will be held on the 27th: of August. I should think you might devote sufficient time to recreation for the Sake of attending this Jubilee of the Muses.  I have no Share in the exercises of that day, but on the succeeding day I am designated as the chief spokesman to a Society denominated the ΦΒΚ. and I Should feel emboldened rather than abashed in the discharge of such an office, having So partial a friend as yourself present at the exhibition.
Present me to Mrs: Meredith and your family with much kindness; and if the plannet Dennie be visible, give him friendly salutations from / Your assured friend

T. B. Adams—